Citation Nr: 1524153	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from June 1989 to August 1989, from May 1992 to February 1997, and an additional seven months of unverified service.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board denied the Veteran's claim in a May 2012 decision.  He appealed his case to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2013 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's May 2012 decision, and remanded the matter to the Board for development consistent with the Joint Motion.  To comply with the Joint Motion, the Board remanded this case for further development in November 2013.

The Board then denied the Veteran's claim in a June 2014 decision.  He appealed his case to the Court.  

In an April 2015 Order, the Court granted a Joint Motion filed by counsel for both parties, vacated the Board's June 2014 decision, and remanded the matter to the Board for development consistent with the Joint Motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the June 2014 decision on appeal, the Board denied entitlement to service connection for OSA, based primarily on the findings from a December 2013 VA examination, which determined that the Veteran's current OSA was less likely than not related to service.  

In the April 2015 Joint Motion endorsed by the Court, the parties agreed that remand was required because the December 2013 VA examination was inadequate for rating purposes.  Specifically, the VA examiner acknowledged Veteran's reported in-service symptoms of "head sweats," being tired, feeling unrested and "sleepy," but noted that these symptoms can be caused by entities other than sleep apnea.  The examiner also stated that the lay statements indicating that Veteran snored during service were not dispositive because OSA is not the only cause of snoring.  The examiner, however, did not answer the relevant inquiry, which is whether the Veteran's in-service symptoms were at least as likely as not related to OSA.  The fact that Veteran's symptoms "could" be caused by other entities does not address whether it is at least as likely as not that these symptoms were caused by sleep apnea.

On remand, a new medical opinion that addresses the etiology of the Veteran's OSA should be obtained.  In this regard, the VA examiner should be reminded that a medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between an appellant's current disability and his military service.  See Dalton v. Nicholson, 21 Vet.App. 23, 40 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted December 2013 VA examination.  If this examiner is not available, then have a VA examiner with appropriate expertise perform the review and render an opinion.

Based upon the claims file review and sound medical principles, the examiner should answer the following question in this format: Is it at least as likely as not (a 50 percent or better probability) that the Veteran's OSA is etiologically related to his active military service?  

In so doing, the examiner must acknowledge and discuss the Veteran's statements that had in-service symptoms of "head sweats," being tired, feeling unrested and "sleepy," and other lay statements indicating that Veteran snored during service.

The examiner should explain the rationale for the conclusion reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, undertake any other development determined to be warranted.
 
3.  Thereafter, readjudicate the issue of entitlement to service connection for OSA.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


